Case: 6:15-cr-00043-GFVT-HAI Doc #: 362 Filed: 10/22/19 Page: 1 of 2 - Page ID#:
                                     2404


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                   LONDON

CRIMINAL NO: 6:15-CR-43-GFVT-HAI


UNITED STATES OF AMERICA                                                       PLAINTIFF


V.                         MOTION TO PERMIT VIDEO
                        TELECONFERENCE TESTIMONY OR
                           TESTIMONY BY DEPOSITION


RALPH MINIET                                                                 DEFENDANT

                                   *   *   *   *    *


       The United States of America moves the Court to permit the video teleconference

(VTC) testimony of the Government’s witness, Maria Boada. In support of this motion, the

United States asserts the following:

       As the Court is aware, Ms. Boada is in BOP custody. She is suffering from a variety

of health issues, some of which are life-threatening. These health issues preclude her from

traveling in connection with the currently scheduled trial date. As one of the owners of the

pain clinic at issue herein, and the employer of the Defendant, Ms. Boada is an essential

witness for the United States. Because she is not otherwise available to appear in person,

the United States respectfully requests that she be allowed to testify live, via VTC. If the

Court is not inclined to grant this motion, the Government alternatively requests that the
Case: 6:15-cr-00043-GFVT-HAI Doc #: 362 Filed: 10/22/19 Page: 2 of 2 - Page ID#:
                                     2405


Court permit the parties to take a video-recorded deposition of Ms. Boada at the facility in

which she is incarcerated and to record this deposition, to be played at trial for the jury.

       Wherefore, the United States respectfully requests that the Court allow Maria Boada

to testify via VTC, or, alternatively, testify through a recorded deposition.

                                                   Respectfully Submitted,

                                                   ROBERT M. DUNCAN, JR.
                                                   UNITED STATES ATTORNEY

                                           By:      s/ W. Samuel Dotson
                                                   Assistant United States Attorney
                                                   601 Meyers Baker Rd. Suite 200
                                                   London, KY 40741
                                                   (606) 330-4827
                                                   william.s.dotson@usdoj.gov



                               CERTIFICATE OF SERVICE

   I hereby certify that on October 22, 2019, the foregoing was electronically filed

through the CM/ECF system, which will send notice of the filing to counsel of record.


                                                   s/ W. Samuel Dotson
                                                    Assistant United States Attorney
